UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4295


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH FITZGERALD BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:13-cr-00275-FDW-1)


Submitted:   March 30, 2016                   Decided:   May 4, 2016


Before WILKINSON, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, Ann L. Hester, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina, for Appellant.   Jill Westmoreland Rose, United States
Attorney, Anthony J. Enright, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth Fitzgerald Brown was convicted by a jury of being a

felon     in    possession              of    a     firearm      and    ammunition         and    of

possession of marijuana, in violation of 18 U.S.C. § 922(g)(1)

(2012), 21 U.S.C. § 844(a) (2012), and received a total sentence

of 90 months’ imprisonment.                        On appeal, Brown contends that his

sentence is procedurally unreasonable because the district court

erred in applying a sentencing enhancement for obstruction of

justice    and    denying           a    sentence         reduction     for    acceptance        of

responsibility.              U.S.       Sentencing         Guidelines        Manual    §§ 3C1.1,

3E1.1 (2014).       For the reasons that follow, we affirm.

     We    review        a     sentence            for    reasonableness,           applying      “a

deferential       abuse-of-discretion                    standard.”          Gall     v.    United

States,    552 U.S. 38,       41    (2007).           In   determining      whether      a

sentence is procedurally reasonable, we consider, among other

factors,       whether       the    district            court    properly     calculated         the

defendant’s advisory Guidelines range and selected a sentence

supported by the record.                     Id. at 51.         In reviewing the district

court’s    application             of        the    Guidelines,        “we    review       factual

findings for clear error and legal conclusions de novo.”                                    United

States v. Adepoju, 756 F.3d 250, 256 (4th Cir. 2014).

     Brown challenges the district court’s decision to apply the

obstruction       of         justice          enhancement,           contending       that       any

erroneous statements he made at the suppression hearing were the

                                                    2
result of confusion, mistake, or faulty memory rather than a

willful intent to deceive the court.                   USSG § 3C1.1 cmt. n.2.

The district court rejected this argument, relying on specific

instances   of     false    testimony    and    its    determination         that    the

disparities between Brown’s testimony and other evidence was too

great to be attributable to mistake or faulty memory.                           Having

reviewed    the    record,    we   conclude     that       the    district      court’s

determination was not clearly erroneous.                     Our conclusion that

the district court did not err in applying the obstruction of

justice    enhancement      forecloses       Brown’s       argument   that      he   was

entitled to the acceptance of responsibility adjustment.

     Accordingly, we affirm the district court’s judgment.                           We

dispense    with     oral    argument     because          the    facts   and     legal

contentions   are    adequately     presented         in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         3